Name: Commission Delegated Regulation (EU) 2018/94 of 16 November 2017 fixing a flat-rate reduction for the import duty for sorghum in Spain imported from third countries
 Type: Delegated Regulation
 Subject Matter: tariff policy;  trade;  agricultural policy;  international trade;  plant product;  Europe
 Date Published: nan

 23.1.2018 EN Official Journal of the European Union L 17/7 COMMISSION DELEGATED REGULATION (EU) 2018/94 of 16 November 2017 fixing a flat-rate reduction for the import duty for sorghum in Spain imported from third countries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 185, Whereas: (1) Within the context of the agreements concluded under the Uruguay Round of multilateral trade negotiations (2), the Union has committed to allowing Spain to import a quantity of 300 000 tonnes of sorghum per year. (2) Between 1 January 2017 and 7 August 2017, 103 967 tonnes of sorghum were imported into Spain. During that period, the import duty for sorghum was set at EUR 0 per tonne, in accordance with Commission Regulation (EU) No 642/2010 (3). Since 8 August 2017, and following the reintroduction of an import duty of more than zero for sorghum in accordance with Regulation (EU) No 642/2010, 26 250 tonnes of sorghum has been imported into Spain. (3) To ensure that import quotas are fully used, Article 6 of Commission Regulation (EC) No 1296/2008 (4) provides that a reduction may be applied to the import duty fixed in accordance with Regulation (EU) No 642/2010. (4) Taking the conditions of the sorghum market into account, particularly the fact that the price of sorghum on the global market is higher than that of maize, it is necessary to apply a flat-rate reduction of 100 % to the import duty fixed in accordance with Regulation (EU) No 642/2010 as regards the quantities of sorghum to be imported into Spain under the tariff quota opened on 1 January 2017 in accordance with Regulation (EC) No 1296/2008. (5) Taking into account the time constraints related to the adoption of a delegated act and the need to enable the full use of the import quota, it is appropriate to provide for the application of the flat-rate reduction for a period exceeding the quota year 2017, HAS ADOPTED THIS REGULATION: Article 1 A flat-rate reduction of the import duty for sorghum, as referred to in Article 6 of Regulation (EC) No 1296/2008, is established at 100 % of the import duty for sorghum fixed in accordance with Regulation (EU) No 642/2010. This reduction shall apply to the available balance of the quantities of sorghum to be imported into Spain under the tariff quota opened on 1 January 2017 in accordance with Regulation (EC) No 1296/2008. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 28 February 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision 94/800/EC/of 22 December 1994 concerning the conclusion on behalf of the European Community, as regards matters within its competence, of the agreements reached in the Uruguay Round multilateral negotiations (1986-1994) (OJ L 336, 23.12.1994, p. 1). (3) Commission Regulation (EU) No 642/2010 of 20 July 2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 (OJ L 187, 21.7.2010, p. 5). (4) Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (OJ L 340, 19.12.2008, p. 57).